Citation Nr: 0427996	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1952 to September 
1963.  He died in October 2002, and the appellant is his 
surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO denied entitlement to service 
connection for the cause of the veteran's death, DIC pursuant 
to the provisions of 38 U.S.C.A. § 1318, and accrued 
benefits.  The appellant timely disagreed with that denial 
and, following issuance of a statement of the case (SOC) in 
September 2003, the appellant's timely substantive appeal was 
received in October 2003.  

The appellant requested a Travel Board hearing or 
videoconference.  A Travel Board hearing was conducted in 
April 2004 in Muskogee, Oklahoma, before the undersigned 
Veterans Law Judge.  A transcript of the testimony has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the appellant in 
connection with her appeal in February 2003.  However, the 
Board observes that additional due process requirements may 
be applicable as a result of the enactment of the VCAA and 
its implementing regulations, including on the basis of any 
precedent or guidelines interpreting the VCAA issued after 
the date of this Board Remand.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant contends that she is entitled to compensation 
for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  

In particular, she contends that the veteran's death resulted 
from or was materially and substantially accelerated because 
the VA Medical Center failed to timely treat his heart 
disease when a treadmill test disclosed such severe disease 
the treadmill test was terminated after a very brief period, 
perhaps less than one minute.  The claim for benefits under 
38 U.S.C.A. § 1151 is inextricably intertwined with the 
claims for DIC benefits.  The appeal must be Remanded for 
consideration of the claim for benefits for the cause of the 
veteran's death pursuant to the criteria of § 1151.  

The appellant also contends that the veteran was entitled to 
service connection for depression which had resulted from his 
hearing loss.  This claim was initially raised at the 
appellant's April 2004 Travel Board hearing.  The appellant 
is entitled to obtain VA review and medical opinion as to 
this contention.

Pursuant to the provisions of 38 U.S.C.A. § 1318, the 
surviving spouse of a veteran who dies not as the result of 
his own willful misconduct, and who at the time of death was 
in receipt of or "entitled to receive" compensation for a 
service-connected disability rated totally disabling is 
entitled to benefits, provided that the disability was 
continuously rated totally disabling for a period of at least 
ten years immediately preceding death.  (DIC is also 
available under other circumstance not pertinent to this 
claim).  

The appellant also contends that she is entitled to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318 because a 
total evaluation due to individual unemployability (TDIU) 
based on service-connected disability in effect from June 9, 
1993, approximately 9 years prior to the veteran's death, the 
effective date assigned for the grant of TDIU was not the 
appropriate effective date for that benefit.  The appellant 
contents that a TDIU should have been assigned beginning in 
1987, when the veteran underwent tympanomastoidectomy, and 
the appellant contends that the veteran was entitled to 
service connection for tympanomastoidectomy related to his 
service-connected hearing loss.  

Alternatively, the appellant claims that a TDIU should have 
been in effect prior to October 23, 1992.  In this regard, 
the Board notes that the claims file reflects that the 
veteran was in receipt of Social Security Administration 
(SSA) benefits, although the basis for those benefits 
(retirement or disability) is not clear.  An attempt to 
obtain that information, and records as necessary, is 
required.

The appellant also contends that she is entitled to accrued 
benefits.  In particular, she contends that, prior to his 
death, the veteran was entitled to a compensable evaluation 
for his tinnitus.  The appellant also contends that March 10, 
1993 was not the appropriate effective date for a 90 percent 
evaluation for the veteran's service-connected hearing loss.  
Rather, she contends, that the 90 percent evaluation should 
have been assigned earlier, perhaps retroactive to 1987, when 
the veteran underwent VA surgical treatment (right 
tympanomastoidectomy) for his hearing loss, including on the 
basis of CUE.  

Although adjudication of these contentions might not result 
in additional monetary benefits payable to the appellant, 
adjudication of the claims is still required, since a 
determination that the veteran was entitled to a TDIU prior 
to June 9, 1993 might be favorable to the appellant, 
especially if the veteran's entitlement to a TDIU were found 
to be met for a period of 10 years or more prior to the 
veteran's death.  These claims should be developed, including 
obtaining records of any VA facility at which the veteran 
received care during the period of October 1987 to June 1993.  
See 38 C.F.R. § 3.400(o)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations, especially notice 
obligations regarding the additional 
claims raised on appeal and to be 
considered for the first time on Remand, 
and any obligations described in 
guidelines issued after this BVA Remand, 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

3.  The appellant should be advised of 
the evidence and information necessary to 
substantiate each of the claims raised 
before the Board and not previously 
adjudicated, including the claim the 
claim for benefits for the cause of the 
veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151, and the 
claims for accrued benefits on the basis 
of entitlement to a compensable 
evaluation for tinnitus and to earlier 
effective dates for an increased 
evaluation for service-connected hearing 
loss and for an award of a TDIU, 
including laws and regulations regarding 
informal claims and those governing 
effective dates of award and clear and 
unmistakable error (CUE).  She should be 
informed as to whether she or VA would 
bear the burden of producing or obtaining 
necessary evidence or information 
currently associated with the file, and 
of the appropriate time limitation within 
which to submit any evidence or 
information.  

The appellant should also be advised 
appropriately as development directed in 
this Remand proceeds.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The appellant should be notified that she 
should submit or identify any evidence 
which is not already of record which she 
believes might be relevant to assist her 
in establishing any claim.  

4.  The VBA AMC should ask the appellant 
to provide the address of the private 
facility at which the veteran died, 
identified on the death certificate and 
St. John's Medical Center.  The VBA AMC 
should obtain the records of the 
veteran's October 2002 hospitalization, 
including, at a minimum, all admission 
notes, admission history and physical, 
physician's notes, all operative 
summaries, reports of radiological 
examinations, reports of all 
cardiovascular procedures and 
examinations, etc.  
In addition, the VBA AMC should obtain 
any available outpatient treatment 
records from St. John's Medical Center, 
and summaries of any previous 
hospitalizations for the veteran at that 
facility.

The VBA AMC should ask the appellant to 
identify any private facilities or 
providers who treated the veteran for his 
service-connected hearing loss 
disability, or for depression, or for a 
cardiovascular disorder, during the 
period from November 1987 to the 
veteran's death in October 2002.  If any 
records are identified that are not yet 
associated with the claims file, obtain 
those records.  

5.  The VBA AMC should ask the appellant 
to specifically identify the VA facility, 
identified in the April 2004 hearing as a 
VA hospital, at which a "treadmill 
test" was conducted.  The VBA AMC should 
obtain the veteran's clinical records 
from that facility, especially any record 
of his treatment from October 2001 to his 
death in October 2002, including reports 
of all radiological and laboratory 
examinations.  

6.  The VBA AMC should determine when the 
veteran began receiving benefits from the 
Social Security Administration (SSA).  If 
he received benefits on the basis of 
disability, obtain the records underlying 
that benefit determination from SSA.

7.  The VBA AMC should afford the 
appellant another opportunity to submit 
any evidence as to the etiology or onset 
of depression, cardiovascular disease, or 
any other disorder that she alleges was 
etiologically related to or aggravated by 
the veteran's service-connected hearing 
loss disability, such records as medical 
examinations or treatment records for 
employment, retirement, or disability 
purposes, statements from individuals, 
co-workers, supervisors, or others who 
may have observed symptoms of disability, 
or other types of relevant evidence.  In 
any event, the appellant should be 
specifically asked to provide or identify 
any evidence in her possession or which 
she is aware may be available that 
pertains to her appeal.


8.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

9.  After the VA and private records 
described above have been obtained, and 
SSA records, if appropriate, the VBA AMC 
should refer the veteran's claims file to 
an appropriate medical specialist and 
request that he/she provide an opinion as 
to the following:

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the reviewer prior to 
completing any review.   The reviewer 
must state what evidence he reviewed in 
preparing the opinions expressed.  

(A) What is the likelihood, that is, is 
it at least as likely as not, that the 
veteran's death was proximately caused by 
or accelerated by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department (VA) in 
furnishing hospital care, medical or 
surgical treatment, or examination prior 
to his death in October 2002, or, 

(B) What is the likelihood, that is, is 
it at least as likely as not, that the 
veteran's death was due or accelerated by 
an event which occurred during VA 
treatment and which was not reasonably 
foreseeable?  See VAOPGCPREC 40-97; 
38 U.S.C.A. § 1151.  

(C) What is the degree of probability, 
i.e., is it at least as likely as not, 
that, during his life, the veteran met 
the criteria for assignment of a 
diagnosis of clinical depression, or 
other psychiatric disorder?  If so, what 
is the probability, that is, is it at 
least as likely as not, that the 
psychiatric disorder present resulted 
from or was etiologically related, the 
veteran's service-connected hearing loss 
disability?

(D) What is the degree of probability, 
i.e., is it at least as likely as not, 
that the veteran's service-connected 
hearing loss disability, which resulted 
in near-total deafness, caused or 
accelerated the cardiovascular disorder 
which caused his death in October 2002?  

(E) The VBA AMC should make a 
determination as to whether there was any 
pending and unadjudicated claim for an 
increased (compensable) evaluation for 
tinnitus during the veteran's lifetime.  
If a claim was pending, the VBA AMC 
should refer the claims file to an 
appropriate medical specialist who should 
be requested to provide an opinion as to 
whether the evidence of record 
establishes that it is at least as likely 
as not that the veteran met the criteria 
for a compensable evaluation for 
tinnitus.  

The reviewer should be provided with the 
criteria for a compensable evaluation for 
tinnitus.  If such a claim was pending, 
the reviewer should be asked to determine 
whether the evidence of record 
establishes that the veteran met the 
criteria for a compensable evaluation for 
tinnitus.

(F)  The medical specialist should be 
asked whether the veteran's service-
connected hearing loss was etiologically 
related to the need for 
tympanomastoidectomies (three), to 
include whether the service-connected 
hearing loss led to the need for those 
procedures.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the reviewer prior to 
completing any review.   The reviewer 
must state what evidence he reviewed in 
preparing the opinions expressed.  

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the VBA AMC should 
implement corrective procedures.  




The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

10.  After the opinions above have been 
provided, the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death, the claim 
for benefits for the cause of the 
veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151, and the 
claim of entitlement to DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318, 
including on the basis that the veteran 
was entitled to an earlier effective date 
for a 90 percent evaluation for service-
connected healing loss disability, on the 
basis that he was entitled to higher 
ratings for his service-connected 
disabilities, and on the basis that he 
was entitled to earlier effective dates 
for each increased evaluation, and to an 
earlier effective date for an award of a 
TDIU, or that there was CUE in the 
failure to assign earlier effective dates 
or increased evaluations or grants of 
service connection, should be adjudicated 
or readjudicated.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



